



Exhibit 10.21
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is entered into
and effective as of January 1, 2013 at 12:01 a.m., between Kforce Inc., a
Florida corporation (the "Employer"), and Peter Alonso (the "Executive").
BACKGROUND
The Employer desires to continue to obtain the benefit of services by the
Executive, and the Executive desires to continue to render services to the
Employer.
The Compensation Committee of the Board of Directors of the Employer has
determined that it is in the Employer's best interest and that of its
shareholders to recognize the substantial contribution that the Executive has
made and is expected to make in the future to the Employer's business and to
continue to retain Executive’s services in the future.
The Employer and the Executive desire to set forth in this Agreement the terms
and conditions of the Executive's employment with the Employer. Accordingly, in
consideration of the mutual covenants and representations set forth below, the
sufficiency of which is hereby acknowledged, the Employer and the Executive
agree as follows:
TERMS
1.EMPLOYMENT.
The Executive agrees to continue employment with the Employer (and one or more
of the Employer's subsidiary corporations if and when assigned by Employer) to
render the services specified in this Agreement upon the terms and conditions
and for the compensation provided in this Agreement, and Employer agrees to so
employ Executive. All compensation paid to the Executive by the Employer or any
subsidiary of the Employer, and all benefits and perquisites received by the
Executive from the Employer or any of its subsidiaries, will be aggregated in
determining whether the Executive has received the compensation and benefits
provided for in this Agreement.
2.TERM OF EMPLOYMENT.
(a)End of Term. The term of the employment of the Executive under this Agreement
will be for the period commencing on the date of this Agreement and ending on
the earliest of:
(i)one year after notice of termination of this Agreement is given by the
Employer to the Executive;
(ii)the date of termination of the Executive’s employment by the Executive at
Executive’s election and without “Good Reason” (as defined in Section 9 of this
Agreement);
(iii)the date of termination of the Executive’s employment by the Employer for
“Cause”) (as defined in Section 8 of this Agreement) or by the Employer without
Cause in accordance with Section 9 or by the Executive for Good Reason pursuant
to Section 9;
(iv)the date of the Executive’s death; or
(v)the Disability Effective Date (as such term is defined in Section 5 of this
Agreement) following the Executive’s Disability (as such term is defined in
Section 5 of this Agreement).
It is understood that at each and every moment of time the remaining term of
employment hereunder shall be one year, unless this Agreement or Executive’s
employment is terminated in accordance with the provisions of this Section 2.





--------------------------------------------------------------------------------





(b)Date of Termination. As used in this Agreement the term "Date of Termination"
means (i) if the Executive’s employment is terminated by the Employer pursuant
to clause (i) of Section 2(a) above, the date that is one year after the date of
the Executive’s receipt of the notice of termination of this Agreement or any
later date specified in such notice, as the case may be, (ii) if the Executive
terminates Executive’s employment at Executive’s election and without Good
Reason pursuant to clause (ii) of Section 2(a), the date of the Employer’s
receipt of the notice of termination from the Executive or any later date
specified in such notice, as the case may be, (iii) if the Executive’s
employment is terminated by the Employer for Cause or by the Employer without
Cause pursuant to Section 9 of this Agreement, or by the Executive for Good
Reason, fifteen days after the date of receipt of the notice of termination by
the Executive or the Employer, respectively, or any later date specified in such
notice, as the case may be, (iv) if the Executive's employment terminates by
reason of the Executive's voluntary retirement, the date that such retirement
becomes effective in accordance with the Employer's plans and policies; and (v)
if the Executive's employment is terminated by reason of death or Disability,
the date of death of the Executive or the Disability Effective Date (as that
term is defined in Section 5 of this Agreement).
3.SERVICES TO BE RENDERED; EXCLUSIVITY.
(a)Service. During the term of the Executive's employment under this Agreement,
the Executive shall perform the duties of Chief Talent Officer, or any
reasonably comparable duties that may be assigned to the Executive from time to
time.
(b)Full Time Efforts. During the term of this Agreement and excluding any
periods of vacation, family or sick leave or holidays to which the Executive is
entitled, the Executive shall devote Executive’s full business time and energy
to the business, affairs and interests of the Employer and its subsidiaries, and
matters related thereto, and shall use Executive’s reasonable commercial efforts
and ability to promote the interests of the Employer and its subsidiaries. The
Executive agrees that he/she will diligently endeavor to promote the business,
affairs and interests of the Employer and its subsidiaries and that Executive
will perform services contemplated hereby in accordance with the policies
established by the Employer from time to time. The Executive shall serve without
additional remuneration in such senior executive capacities for one or more
direct or indirect subsidiaries of the Employer as the Employer may from time to
time request, subject to appropriate authorization by the subsidiary or
subsidiaries involved and any limitations under applicable law and
indemnification on the same terms as the Executive is indemnified by the
Employer. The failure of the Executive to discharge an order or perform a
function because the Executive reasonably and in good faith believes such would
violate a law or regulation or be dishonest shall not be deemed a breach by
Executive of Executive’s obligations or duties under this Agreement and shall
not entitle the Employer to terminate this Agreement pursuant to any of its
provisions.
(c)Certain Permissible Activities. The Executive may serve as a director or in
any other capacity of any business enterprise, including an enterprise whose
activities may involve or relate to the business of the Employer or any of its
subsidiaries but only if such service is expressly approved by the Employer in
writing. The Executive may (i) make and manage personal business investments of
Executive’s choice, (ii) teach at educational institutions and deliver lectures,
and (iii) serve in any capacity with any civic, educational or charitable
organization, or any governmental entity or trade association, in each such case
without seeking or obtaining approval by the Employer so long as such activities
and service do not materially interfere or conflict with the performance of
Executive’s duties under this Agreement. It is agreed that to the extent that
the Employer shall have approved any service of the Executive pursuant to the
first sentence of this Section 3(c) prior to a Change in Control Date (as
defined in Section 10 below), or to the extent that the Executive may have
engaged in activities pursuant to the second sentence of this Section 3(c) prior
to such Change in Control Date, the continued conduct of such activities or the
conduct of activities similar in nature and scope thereto during the two years
subsequent to such Change in Control Date shall be permissible and not in
violation of any provisions of this Agreement and the previously obtained
Employer approval may not be revoked or limited in any material respect during
the two years following such Change in Control Date.
4.COMPENSATION AND BENEFITS.
(a)Base Salary. The Employer agrees that the Executive will be paid for
Executive’s services under this Agreement a salary at the annual rate of at
least $300,000, payable in periodic installments in accordance with the
Employer's normal salary payment dates for the Executive. Such salary as in
effect from time to time is referred to in this Agreement as the Executive's
"Base Salary."





--------------------------------------------------------------------------------





(b)Additional Benefits. The Executive shall also be entitled during the term of
this Agreement to all rights and benefits for which Executive is otherwise
eligible under any bonus plan, stock incentive plan, stock purchase plan,
participation or extra compensation plan, supplemental executive retirement
plan, deferred compensation plan, profit-sharing plan, life, medical and dental
insurance policy, director and officer liability insurance plan or
indemnification program, vacation, sick leave, family leave and holiday program
or plan, or plans that confer the use of automobiles or condominiums (and pay
the related expenses thereof) or that pay for club membership fees or tax or
financial counseling or other plans or benefits, in any such case, which the
Employer or any of its subsidiaries (i) may provide for the Executive or (ii)
provided the Executive is eligible to participate therein, may provide generally
to officers of the Employer (collectively, "Additional Benefits"). This
Agreement shall not affect adversely (from the perspective of the Executive) the
provisions of any other compensation, retirement or other benefit program or
plan of the Employer or any of its subsidiaries and shall not be considered to
be a guarantee that the Executive will receive any awards or other benefits
under any plans, policies or arrangements which are performance-related.
Moreover, Executive's participation in any such plan shall be subject to the
provisions of applicable law, including the Employee Retirement Income Security
Act of 1974, as amended.
(c)Individual Benefits. The Employer shall continue to provide to the Executive
such individual perquisites as are in effect for Executive as of the first day
of Executive’s employment under this agreement.
(d)Expense Reimbursement. The Employer agrees to reimburse the Executive in full
for all such reasonable and necessary business, entertainment and travel
expenses incurred or expended by Executive in connection with the performance of
Executive’s duties under this Agreement; provided the Executive submits to the
Employer vouchers or expense statements satisfactorily evidencing such expenses
as may be reasonably required by the Employer and such expenses are in
accordance with any applicable corporate policy.
(e)Limitations on Reductions. The Employer shall have the right to reduce one or
more Additional Benefits but only in conjunction with a corollary reduction of
such benefits applicable to all of the Employer's officers. Any increase in the
Executive's Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement.
5.TERMINATION UPON DISABILITY.
(a)Continuation of Benefits upon Disability. If the Executive becomes totally
and permanently unable to perform Executive’s duties because of any Disability
(as defined below) during the term of Executive’s employment under this
Agreement, the Executive's full-time employment under this Agreement shall
terminate effective on the thirtieth day after the Executive's receipt of
written notice of termination from the Employer (such thirtieth day being
referred to in this Agreement as the "Disability Effective Date"). In addition
to the payments specified in Section 6 below, in the event of termination of the
Executive's employment pursuant to this Section 5, the Employer shall continue
to pay or provide the Executive the following:
(i)until the earliest to occur of the Executive's death, the Executive's 65th
birthday, two years after the Disability Effective Date, or the date of the
Executive's return to full-time employment hereunder pursuant to Section 5(f)
(such earliest day being referred to herein as the "Disability Termination of
Benefits Date") the Base Salary, medical, dental and other insurance and welfare
type Additional Benefits in which the Executive was participating immediately
prior to the Disability Effective Date (including, without limitation, medical,
dental, life and disability insurance), each such benefit to be continued in a
manner no less favorable to the Executive than the benefit to which Executive
was entitled immediately prior to the Disability Effective Date; provided,
however, if the Executive's death occurs during the two years after the
Disability Effective Date, the Employer shall continue to pay the Base Salary
and to pay or provide medical, dental and other insurance and welfare type
benefits, on the basis described in this clause (i), to the Executive's family
members who were covered for such benefits immediately prior to the Executive's
death for the balance of such two year period;





--------------------------------------------------------------------------------





(ii)until the Disability Effective Date, a continuation of vesting of all
unvested stock options, restricted stock, or other equity grants, and all other
long-term incentive grants or awards granted by the Employer to the Executive,
such vesting to occur in accordance with the terms of each such grant as in
effect on the Disability Effective Date and upon the assumption that no
termination of employment had occurred; provided, however, if the Executive's
death occurs during the two years immediately after the Disability Effective
Date or if a Change in Control occurs prior to the Disability Effective Date,
such vesting shall include any vesting which would occur upon the Executive's
death or a Change in Control during employment with the Employer; and provided,
further, that, if and to the extent further vesting is prohibited by the terms
of any one or more of such grants or otherwise, the Executive shall be entitled
to in-lieu cash payments from the Employer on each date (each a "Vesting Date")
when vesting would have occurred absent such prohibition, but in no event beyond
two years following the Disability Effective Date, equal to the spread on such
Vesting Date between the exercise price and fair market value of stock subject
to stock options that would have otherwise vested on such Vesting Date or in the
case of restricted stock in lieu cash payments equal to the fair market value of
such stock on Vesting Date; and provided, further, that if, after the Disability
Effective Date, it is or becomes impossible on any date to continue to calculate
any future in-lieu cash payments based on such continuation of vesting, the
Executive shall thereupon be entitled immediately to the additional vesting
which would normally have occurred during such two year period following the
Disability Effective Date with respect to the affected type of in-lieu cash
payments described above and shall be entitled immediately to receive payment of
the amount specified for such type of in-lieu cash payments based on such
additional vesting as of such date; and
(iii)until the Disability Termination of Benefits Date, if the Executive is a
participant in such plans on the Executive's Disability Effective Date, a
continuation of crediting of additional years of cumulative service (for all
purposes, including for purposes of accrual and vesting of benefits and
equity-based incentives) under any Executive Retirement Plan, Deferred
Compensation Plan and/or Senior Supplemental Executive Retirement Plan
(collectively, the "SERP") in accordance with the terms of the SERP and upon the
assumption that no termination of employment had occurred; provided, however,
that if the Disability Termination of Benefits Date occurs due to the
Executive's death during the two years immediately after the Disability
Effective Date or if a Change in Control occurs prior to the Disability
Termination of Benefits Date, such continuation shall include any further
accrual and vesting which would occur upon the Executive's death or a Change in
Control during employment with the Employer; and
(b)Offset. The obligations of the Employer to make payments under this Agreement
to the Executive, pursuant to this Section 5, following Executive’s Disability
shall be reduced prospectively to the extent that the Executive receives payment
of amounts under any salary continuation or similar feature contained in any
disability insurance policy covering the Executive or under any salary
continuation or similar feature under Social Security or any similar federal,
state or local program. In addition, any medical, dental and other insurance and
welfare type Additional Benefits to be provided by the Employer pursuant to
clause (i) of Section 5(a) shall be secondary to any similar benefits provided
by Social Security, Medicare, any private insurance maintained by or covering
the Executive or any other similar plan or program covering the Executive. The
Executive shall provide to the Employer upon written request from time to time a
certification as to the types and amounts of the benefits referred to in the
first two sentences of this Section 5(b) received by the Executive or to which
Executive is entitled.
(c)Substitution of Benefits. If the Executive's full-time services are
terminated due to Executive’s Disability and the Executive is entitled under the
terms of this Agreement to, but is no longer eligible under the relevant plan
for, Additional Benefits because of such termination, the Executive (or in the
event of Executive’s death prior to the date that is two years after the
Disability Effective Date, Executive’s designated Beneficiaries (as defined in
Section 7 below)) shall be entitled to, and the Employer shall provide, to the
extent required by in this Agreement, benefits substantially equivalent to such
Additional Benefits to which the Executive was entitled immediately prior to
Executive’s Disability and shall do so for the period during which Executive
remains entitled to receive such Additional Benefits as provided in this Section
5.
(d)Partial Disability. In the event of a partial Disability of the Executive, it
is understood that the Executive will provide such part-time services as may be
consistent with the nature and extent of such Disability and Executive’s
position, duties, responsibilities and status specified in Section 3(a) of this
Agreement, the Employer shall not be entitled to terminate the Executive's
employment under this Agreement as a result of such partial Disability (provided
that despite such partial disability, the Executive is able to substantially
perform most of Executive’s duties), and the terms and conditions of this
Agreement shall remain in full force and effect after such partial Disability.
(e)Definition of Disability. As used in this Agreement, the term “Disability”
means the Executive meets one of the following requirements:
(i)The Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or





--------------------------------------------------------------------------------





(ii)The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer."
6.DEATH OF THE EXECUTIVE.
(a)Vesting. If the Executive dies while an employee of the Employer or while
receiving any payments on account of a Disability as set forth in Section 5
above and during the term of this Agreement, all stock options, restricted stock
or other equity grants, and all other long-term incentive grants or awards
standing in the name of the Executive shall immediately fully vest and must be
exercised, in the case of options, within 90 days of the date of the Executive's
death by the appropriate beneficiary.
(b)Continuation of Base Salary and Benefits. If the Executive dies while an
employee of the Employer and during the term of this Agreement, the Employer
shall continue to pay the Base Salary and to pay or provide medical, dental and
other insurance and welfare type benefits, on the basis described in Section
5(a)(i), to the Executive's family members who were covered for such benefits
immediately prior to the Executive's death, for a period of one year following
Executive’s death.
7.PAYMENTS AND BENEFITS UPON TERMINATION OF EMPLOYMENT.
On the Date of Termination of the Executive’s employment under this Agreement
for any reason whatsoever, the Executive’s Base Salary will cease thereafter to
accrue except as specifically provided in Sections 5, 6 or 9 and the Executive
(or in the event of Executive’s death, Executive’s designated beneficiaries,
Executive’s personal representative, or the executor or administrator of
Executive’s estate (Executive’s "Beneficiaries")) will be entitled to such
rights and benefits under the Employer's compensation and benefit plans,
policies and arrangements in which the Executive is then a participant as may be
provided for under such plans, policies and arrangements (which shall not be
modified adversely to the Executive or Executive’s Beneficiaries after
Executive’s Date of Termination):
(a)pay and deliver to the Executive (or, in the event of Executive’s death, to
Executive’s Beneficiaries) not later than thirty days after Executive’s Date of
Termination, all amounts of money and all stock or other property owed to
Executive by the Employer as of the Date of Termination, including but not
limited to Executive’s accrued Base Salary, any amounts payable in lieu of
accrued vacation, amounts payable to Executive under any expense reimbursement
plans or policies for expenses incurred through the Date of Termination, the
amount of any bonus due under any incentive plan to the Executive for any bonus
period or performance measurement cycle of the Employer that ended prior to the
Date of Termination which remained unpaid on the Date of Termination and any
compensation previously deferred by the Executive and any accrued interest on
earnings on such deferred compensation to the extent not previously paid to the
Executive;
(b)cause the trustee of any trusteed plan of the Employer to pay and deliver,
and the Employer shall pay and deliver under any similar non-trusteed plan of
the Employer, to the Executive (or, in the event of Executive’s death, to
Executive’s Beneficiaries), at the earliest practicable date after payments
become due under such plan, all money, stock and other property which such plans
require to be paid or delivered or are otherwise payable or deliverable to
Executive after the termination of Executive’s employment;
(c)continue to insure the Executive (or, in the event of Executive’s death,
Executive’s Beneficiaries) with respect to Executive’s activities as a director,
officer or Executive of the Employer or any of its subsidiaries, for a period of
three years after such Date of Termination, under such policies of director and
officer liability insurance as Employer shall provide for its senior officers
generally; provided, however, that if a Change in Control shall have occurred
prior to such Date of Termination or shall thereafter occur, such policies of
insurance shall be no less favorable to the Executive than such policies as may
have been in effect for the Executive at any time during the one hundred twenty
day period immediately preceding the Change in Control Date; and
(d)continue to honor such rights to indemnification as the Executive (or, in the
event of Executive’s death, Executive’s Beneficiaries) may be entitled pursuant
to any plan of indemnification or indemnification agreement in effect at the
Date of Termination.
(e)The Executive immediately waives any right or entitlement to the payments and
benefits described in Section 7(a)-(d) above in the event that the Executive
breaches any term or provision of this Agreement or the Confidentiality
Agreement and Restrictive Covenant and in the event of such breach the Executive
will pay to the Employer any damages the Employer may be able to recover, in
addition to any other relief to which Employer may be entitled.





--------------------------------------------------------------------------------





8.TERMINATION OF EMPLOYMENT BY EMPLOYER FOR CAUSE.
(a)Definition of Cause. The Employer may terminate the Executive's employment
under this Agreement if the termination is for Cause. For purposes of this
Agreement, the Employer shall have "Cause" to terminate the Executive's
employment under this Agreement if, and only if, any of the following shall
occur:
(i)The Executive's conviction by a court of competent jurisdiction or entry of a
guilty plea or a plea of nolo contendere for an act on the Executive's part
constituting any felony; or
(ii)a willful breach by the Executive of any provisions of this Agreement if
such breach results in demonstrably material injury to the Employer.
(iii)the Executive’s willful dishonesty or fraud with respect to business or
affairs of the Employer if such dishonesty or fraud results in demonstrable
material injury to Employer.
(b)Procedural Requirements. The Executive's employment under this Agreement
shall not be subject to termination for Cause without: (i) reasonable notice to
the Executive setting forth the reasons for Employer's intention to terminate
and specifying the particulars thereof in detail, and (ii) an opportunity for
the Executive to cure any such breach, if possible, within thirty days after
receipt of such notice.
9.TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON OR BY EMPLOYER
WITHOUT CAUSE.
(a)Definition of Good Reason. The Executive may terminate Executive’s employment
under this Agreement and all of Executive’s obligations under this Agreement to
the Employer accruing after the date of such termination (other than Executive’s
obligations under Sections 11, 12, 13, 18, and 26), if the termination is for
"Good Reason," which for purposes of this Agreement is defined as:
(i)failure by the Employer to perform any of its obligations hereunder
(including, but not limited to, Employer's obligations under Sections 3 and 4)
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith; or
(ii)the diminution of the Executive's salary and or a material diminution of the
Executive's benefits, except in connection with the termination of the
Executive's employment for permanent disability, Cause, as a result of the
Executive's death or termination by the Executive other than for Good Reason;
(iii)any failure by the Employer to obtain the assumption of this Agreement by
any successor or assignee of the Employer;
(iv)any attempt by the Employer to terminate the Executive for Cause which does
not result in a valid termination for Cause.
The Executive's termination of employment will not constitute a termination for
Good Reason unless the Executive first provides written notice to the Employer
of the existence of the Good Reason within ninety days following the effective
date of the occurrence of the Good Reason, and the Good Reason remains
uncorrected by the Employer for more than thirty days following such written
notice of the Good Reason from the Executive to the Employer, and the effective
date of the Executive's termination of employment is within six months following
the effective date of the occurrence of the Good Reason.
(b)Employer's Termination Without Cause. The Employer may terminate the
Executive's employment under this Agreement without Cause (as defined above) by
written notice to the Executive. Any such termination shall become effective
upon fifteen days, prior written notice from the Employer to the Executive.
(c)Compensation and Benefits Upon Section 9 Termination. In addition to the
payments specified in Section 7 of this Agreement, in the event of termination
of the Executive's employment pursuant to this Section 9, the Employer shall
continue to pay or provide to the Executive the following:
(i)Salary through Date of Termination at the rate in effect immediately prior to
the time a Notice of Termination is given plus any benefits and awards
(including both cash and stock components) which pursuant to the terms of any
Plans have been earned and otherwise payable, but which have not been paid;





--------------------------------------------------------------------------------





(ii)As severance pay, and in lieu of any further salary for any period
subsequent to the Date of Termination, an amount in cash equal to the annual
Base Salary on the Date of Termination plus the average of the Executive's last
two years' bonuses (the "Severance Payment"). For the purposes of the definition
of "Severance Payment" the Company shall compute the average of the Executive's
last two years' bonuses by including the greater of (A) the bonus, if any,
already earned by the Executive at the time of termination related to the
calendar year of the termination or (B) the bonus, if any, earned in the second
full calendar year preceding the termination of the Executive. For example, if
the Executive is terminated on August 1, 2014 and this Section 9 is applicable,
the Company shall include in the bonus calculation (i) the greater of (A) the
bonus, if any, earned by the Executive during the period from January 1, 2014 to
August 1, 2014, or (B) the bonus, if any, earned by the Executive in calendar
year 2012 and (ii) the bonus, if any, earned by the Executive in calendar year
2013. Additionally, also for the purpose of the definition of "Severance
Payment," in the event the Executive received stock, restricted stock, stock
options, stock appreciation rights or an alternative long-term incentive during
any relevant year (each a "Grant"), then the Company shall compute the average
of the Executive's last two years' bonuses by including: (i) in the case of a
Grant consisting of a stock grant, the amount reported by the Company to the
Internal Revenue Service relating to such stock grant for the relevant year;
(ii) in the case of a Grant consisting of restricted stock, the full grant
price, computed for the purposes of this agreement by multiplying the number of
granted restricted shares by the closing share price on the grant date; (iii) in
the case of a Grant consisting of a stock option or stock appreciation right the
imputed present value of such option or stock appreciation right at the time of
the grant, defined for purposes of this agreement as 50% of the exercise price,
and; (iv) in the case of a Grant consisting of a cash-based long-term incentive,
the full grant value on the date of grant; provided, however, the amount
attributed to (i), (ii), (iii) and (iv) above shall not exceed $200,000 in the
aggregate. For example, if the Executive is terminated on October 1, 2014 (and
this Section 9 is applicable) and the Executive received a bonus consisting of
stock with a value reported to the Internal Revenue Service of $400,000 in 2012,
and a bonus consisting of options with an option value of $125,000 in 2013, then
the average bonus for calculating the Severance Payment will be $200,000. For
the purposes of this Section, the relevant year for a Grant or bonus shall be
the year in which the performance relates not the year it is actually granted or
paid to the Executive, e.g., if the Executive receives a Grant for performance
in calendar year 2014, but the Grant is actually issued in 2015, the value of
the Grant shall be considered a 2014 Grant for purposes of calculating the
Severance Payment. The Severance Payment shall be paid to the Executive not
later than thirty days after Executive’s Date of Termination.
(iii)The Executive will have 90 days subsequent to the Date of Termination to
exercise all stock options and restricted stock awards that have been granted
and were vested at Date of Termination; and.
(iv)All salary and benefits shall cease at the time of such termination, subject
to the terms of any benefit or compensation plan then in force and applicable to
the Executive. The Executive immediately waives any right or entitlement to the
Severance Payment in the event that the Executive breaches any term or provision
of this Agreement or the Confidential Information Agreement and Restrictive
Covenant and in the event of such breach the Executive will pay to the Employer
an amount equal to any portion of the Severance Payment paid to the Executive
prior the Executive's breach, in addition to any damages the Employer may be
able to recover. The Employer shall not have any additional liability or
obligation hereunder by reason of such termination.
(d)This Section 9 shall not apply to any termination of this Agreement with
notice under Section 2(a)(i).
10.CHANGE IN CONTROL.
(a)Effectiveness of Section. If at any time during the term of the Executive's
employment by the Employer pursuant to this Agreement, a Change in Control of
the Employer (as defined below) shall occur, the provisions of this Section 10
shall become effective without any limitation on any other rights the Executive
may have under this Agreement. Sections (c) and (d) of this Section 10 shall
become ineffective with respect to such Change in Control on the first
anniversary of the date on which such Change in Control occurs (the "Change in
Control Date") unless the Executive's employment has theretofore been terminated
for any reason; provided, however, that if another Change in Control occurs
after such first anniversary, Sections 10(c) and (d) shall become effective once
again with respect to such subsequent Change in Control. If the Executive's
employment so terminates prior to such first anniversary, the provisions of
Sections 10(c) and (d) shall survive so long as the Executive or Executive’s
Beneficiaries are entitled to any benefits under this Agreement.
(b)Definition of Change in Control. For the purpose of this Agreement, a "Change
in Control" shall mean:





--------------------------------------------------------------------------------





(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning o
Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%) or
more of either (A) the then outstanding shares of common stock of the Employer
(the "Outstanding Employer Common Stock") or (B) the combined voting power of
the then outstanding voting securities of the Employer entitled to vote
generally in the election of directors (the "Outstanding Employer Voting
Securities"); provided, however, that for purposes of this clause (i), the
following acquisitions shall not constitute a Change in Control: (u) any
acquisition directly from the Employer, (w) any acquisition by the Employer, (x)
any acquisition by any executive benefit plan (or related trust) sponsored or
maintained by the Employer or any corporation controlled by the Employer, (y)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of clause (iii) of this Section 10(b), or (z) any
acquisition by David L. Dunkel or his family members; or
(ii)individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Employer (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors of the Employer (the
“Board”); provided, however, that any individual becoming a director subsequent
to the date of this Agreement whose election, or nomination for election by the
Employer's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Employer (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Outstanding Employer Common Stock and Outstanding
Employer Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Employer or all or substantially all of the Employer's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Employer Common Stock and Outstanding Employer
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any executive benefit plan (or
related trust) of the Employer or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty-five percent or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and (C)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
(iv)approval by the shareholders of the Employer of a complete liquidation or
dissolution of the Employer.
(c)Certain Restrictions and Events Following Change in Control. If a Change in
Control of the Employer occurs, then the following provisions shall apply:
(i)the Employer shall not be entitled to reduce, terminate or adversely (from
the Executive's point of view) affect, pursuant to Section 4(b), any Additional
Benefits which are described in Section 4(b) to which the Executive shall
thereafter be entitled even in connection with a reduction in such benefits
applicable to all of the Employer's officers who are of a similar class and
station as those of the Executive. If the continuation of any benefit provided
to the Executive violates any law or statute the Employer shall pay to the
Executive the cash equivalent of any benefit lost by the Executive;
(ii)the Employer shall not be entitled to reduce, terminate, or adversely (from
the Executive's point of view) affect the Executive’s individual perquisites, as
described in Section 4(c) and must maintain these benefits as currently enjoyed
by the Executive immediately prior to any Change in Control; and
(iii)all stock options, restricted stock awards, equity-based incentive plans,
SERP and similar grants theretofore or thereafter made which are unvested shall
immediately fully vest effective as of the Change in Control Date.
(d)Provisions Applicable to Termination of Employment. If a Change in Control
shall occur and the Executive's employment is thereafter terminated at any time
prior to the first anniversary of the Change in Control Date by the Employer for
other than Cause, or by the Executive for Good Reason, then the Executive shall
be entitled to receive the following:
(i)the Executive shall be entitled to all payments and benefits provided in
Section 7;





--------------------------------------------------------------------------------





(ii)the payments required by the provisions of clause (i) of Section 9(c) shall
be paid to the Executive in a lump sum in cash within ten days after the Date of
Termination;
(iii)the Executive shall receive as severance pay, and in lieu of any further
salary subsequent to the Date of Termination and any Severance Payment
referenced in Section 9(c)(ii) above, an amount in cash equal to two times the
annual Base Salary on the Date of Termination. In addition, all benefits enjoyed
by the Executive on the Date of Termination shall continue for a period of one
year and 364 days after the Date of Termination. In addition, the Executive will
receive an amount in cash equal to two times the average of the last two years
bonuses, which average shall be computed in the manner described in Section
9(c)(ii) above; provided, however, that the value of any Grant including for
purposes of the average of the last two years’ bonuses shall not be limited to
$200,000. The severance sum shall be paid to the Executive within 30 days of the
Date of Termination. If the continuation of any benefit provided to the
Executive violates any law or statute the Employer shall pay to the Executive
the cash equivalent of any benefit lost by the Executive; and
(iv)the Employer shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in Executive’s sole reasonable discretion.
11.PROPERTY.
(a)All right, title and interest in and to Intellectual Property (as defined
below) shall be and remain the sole and exclusive property of the Employer.
During the term of this Agreement, the Executive shall not remove from the
Employer's offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
proprietary information, or other materials or property of any kind belonging to
the Employer unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for Executive’s position and, in the
event that such materials or property are removed, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal shall serve its specific purpose. The Executive shall not
make, retain, remove and/or distribute any copies of any of the foregoing for
any reason whatsoever except as may be necessary in the discharge of Executive’s
assigned duties and shall not divulge to any third person the nature of and/or
contents of any of the foregoing or of any other oral or written information to
which Executive may have access or with which for any reason Executive may
become familiar, except as disclosure shall be necessary in the performance of
Executive’s duties. Upon the termination of the Executive's employment with the
Employer, Executive shall leave with or return to the Employer all originals and
copies of the foregoing then in Executive’s possession, whether prepared by the
Executive or by others.
(b)The Executive agrees that all right, title and interest in and to any
innovations, designs, systems, analyses, ideas for marketing programs, and all
copyrights, patents, trademarks and trade names, or similar intangible personal
property which have been or are developed or created in whole or in part by the
Executive: (i) at any time and at any place while the Executive is employed by
the Employer and which, in the case of any or all of the foregoing, are related
to and used in connection with the business of the Employer; (ii) as a result of
tasks assigned to the Executive by the Employer; or (iii) from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Employer (collectively, the "Intellectual Property"),
shall be and remain forever the sole and exclusive property of the Employer. The
Executive shall promptly disclose to the Employer all Intellectual Property, and
the Executive shall have no claim for additional compensation for the
Intellectual Property.
(c)The Executive acknowledges that all the Intellectual Property that is
copyrightable shall be considered a work made for hire under United States
Copyright Law. To the extent that any copyrightable Intellectual Property may
not be considered a work made for hire under the applicable provisions of the
United States Copyright Law, or to the extent that, notwithstanding the
foregoing provisions, the Executive may retain an interest in any Intellectual
Property that is not copyrightable, the Executive hereby irrevocably assigns and
transfers to the Employer any and all right, title, or interest that the
Executive may have in the Intellectual Property under copyright, patent, trade
secret and trademark law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration. The Employer
shall be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, and trademarks with respect thereto.
(d)The Executive further agrees to reveal promptly all information relating to
the Intellectual Property to appropriate officers of the Employer and to
cooperate with the Employer and execute such documents as may be necessary or
appropriate (i) in the event that the Employer desires to seek copyright, patent
or trademark protection, or other analogous protection relating to the
Intellectual Property, and when such protection is obtained, to renew and
restore the same, or (ii) to defend any opposition proceedings in respect of
obtaining and maintaining such copyright, patent or trademark protection, or
other analogous protection.





--------------------------------------------------------------------------------





(e)In the event the Employer is unable after reasonable effort to secure the
Executive's signature on any of the documents referenced in Section 12(d) above,
whether because of the Executive's physical or mental incapacity or for any
other reason whatsoever, the Executive hereby irrevocably designates and
appoints the Employer and its duly authorized officers and agents as the
Executive's agent and attorney-in-fact, to act for and in Executive’s behalf and
stead to execute and file any such documents and to do all other lawfully
permitted acts to further the prosecution and issuance of any such copyright,
patent or trademark protection, or other analogous protection, with the same
legal force and effect as if executed by the Executive.
12.CONFIDENTIAL INFORMATION AGREEMENT AND RESTRICTIVE COVENANT.
Acceptance of this Agreement requires the Executive's separate signature and
acceptance of the Confidential Information Agreement and Restrictive Covenant
attached to this Agreement as Exhibit A.
13.ASSUMPTION BY SUCCESSOR.
The Employer will require any successor (whether direct or indirect by purchase,
merger, consolation or otherwise) to all or substantially all of the business
and/or assets of the Employer to (i) expressly assume and agree to perform this
Agreement in the same manner and the same extent the Employer would be required
to perform it as if no such succession had taken place; and (ii) notify the
Executive of the assumption of this Agreement within ten days of such
assumption. Failure of the Employer to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
agreement. As used in this Agreement, "Employer" shall mean Kforce Inc. and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise. However, this agreement
shall inure to the benefit of and be enforceable by the Executive's personal or
legal representatives, executors, administrators, successors, heirs, and
distributees, devisees and legatees.
14.NO SET-OFF.
Except as contemplated by Section 5(b), the Employer's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right, or action which the Employer may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable,
or benefits to be provided, to the Executive under any of the provisions of this
Agreement, and, except as expressly provided in Sections 5(c), such amounts
shall not be reduced whether or not the Executive obtains other employment.
15.INDEMNIFICATION.
The Employer and the Executive acknowledge that the Executive's service as an
officer of the Employer exposes the Executive to risks of personal liability
arising from, and pertaining to, the Executive's participation in the management
of the Employer. The Employer shall defend, indemnify and hold harmless the
Executive from any actual cost, loss, damages, attorneys fees, or liability
suffered or incurred by the Executive arising out of, or connected to, the
Executive's service as an officer of the Employer. The Employer shall not be
obligated to indemnify the Executive if the cost, loss, damage, or liability
results from the Executive's violation of the Securities Exchange Act of 1934,
as amended, the Executive's violation of criminal law, a transaction from which
the Executive received an improper personal benefit, the Executive's violation
of Section 607.0834 of the Florida Business Corporation Act (or any successor
law), or the Executive's willful misconduct or a conscious disregard for the
best interests of the Employer. The Employer will not have any obligation to the
Executive under this section for any loss suffered if the Executive voluntarily
pays, settles, compromises, confesses judgment for, or admits liability with
respect to any matter without the approval of the Employer. Within thirty days
after the Executive receives notice of any claim or action which may give rise
to the application of this section, the Executive shall notify the Employer in
writing of the claim or action. The Executive's failure to timely notify the
Employer of the claim or action will relieve the Employer from any obligation to
the Executive under this section.
16.PRIOR EMPLOYMENT AGREEMENTS.
The Executive represents that he/she has not executed any agreement with any
previous employer which may impose restrictions on Executive’s employment with
the Employer.
17.TRANSFERABILITY, SUCCESSORS AND ASSIGNS.
The rights and obligations of the Employer under this Agreement shall be
transferable and all covenants and agreements hereunder shall inure to the
benefit of and be enforceable by or against its successors and assigns. No
rights or obligations of the Executive hereunder shall be transferable or
assignable by the Executive to any third party.





--------------------------------------------------------------------------------





18.ATTORNEY'S FEES.
The prevailing party in any action brought to enforce the provisions of this
Agreement shall be entitled, in addition to such other relief that may be
granted, to a reasonable sum for attorney's fees and costs incurred by such
party in enforcing this Agreement (including fees incurred on any appeal).
19.NO ORAL MODIFICATIONS.
No modifications or waivers of any provision hereof will be binding or valid
unless in writing and executed by both parties.
20.WAIVER.
Either party's failure to enforce any provision or provisions of this Agreement
shall not in any way be construed as a waiver of any such provision or
provisions, or prevent that party thereafter from enforcing each and every other
provision of this Agreement. The rights granted the parties in this Agreement
are cumulative and shall not constitute a waiver of either party's right to
assert all other legal remedies available to it under the circumstances.
21.SEVERABILITY.
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.
22.GOVERNING LAW AND BINDING EFFECT.
This Agreement was entered into in the State of Florida and shall be interpreted
and construed in accordance with the laws of Florida.
23.CAPTIONS.
Captions and section headings used herein are for convenience only, are not of
this Agreement, and shall not be used in construing this Agreement.
24.COUNTERPARTS.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.
25.NOTICE.
Any notice required or permitted to be given under this Agreement shall be
sufficient if it is in writing and sent by hand delivery or by United States
Mail service to the parties at the following addresses:
To the Employer:
1001 E. Palm Ave
 
Tampa, Florida 33605
 
Attn: Joseph J. Liberatore
 
President
 
 
To the Executive:
40 W Spanish Main Street
 
Tampa, Florida 33609
 
Peter M. Alonso

26.ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Tampa, Florida in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered in the arbitrator's award in any court having jurisdiction. Such
arbitration shall occur only after the parties have attempted to resolve the
dispute or controversy by mediation under mutually agreeable terms.





--------------------------------------------------------------------------------





27.ENTIRE AGREEMENT.
This Agreement, and the Agreement attached Exhibit A, comprise the entire
agreement between the Executive and the Employer. This Agreement supersedes all
prior agreements and understandings between the parties with respect to the
subject matter hereof and may not be modified or terminated orally. No
modification, termination, or attempted waiver shall be valid unless it is in
writing and is executed by each of the parties.
28.SECTION 409A.
With respect to the payments provided by this Agreement upon termination of the
Executive's employment (the "Cash Severance Amount"), in the event the aggregate
portion of the Cash Severance Amount payable during the first six months
following the date of termination of the Executive's employment would exceed an
amount (the "Minimum Amount") equal to two times the lesser of: (i) the
Executive's annualized compensation as in effect for the calendar year
immediately preceding the calendar year during which the Executive's termination
of employment occurs, or (ii) the maximum amount that may be taken into account
under a qualified retirement plan pursuant to Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the "Code") for the calendar year during which
the Executive's termination of employment occurs, then, to the extent necessary
to avoid the imposition of additional income taxes or penalties or interest on
the Executive under Section 409A of the Code, (x) the Employer shall pay during
the first six months following the date of termination of the Executive's
employment, at the time(s) and in the form(s) provided by the applicable
sections of this Agreement, a portion of the Cash Severance Amount equal to the
Minimum Amount, and (y) the Employer shall accumulate the portion of the Cash
Severance Amount that exceeds the Minimum Amount and that the Executive would
otherwise be entitled to receive during the first six months following the date
of termination of the Executive's employment and shall pay such accumulated
amount to the Executive in a lump sum on the first day of the seventh month
following the date of termination of the Executive's employment, and (z) the
Employer shall pay the remainder of the Cash Severance Amount, if any, on and
after the first day of the seventh month following the date of termination of
the Executive's employment at the time(s) and in the form(s) provided by the
applicable section(s) of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first written above.
KFORCE INC.
 
 
 
By:
/s/    DAVID M. KELLY        
 
David M. Kelly
 
Senior Vice President and Chief Financial Officer
 
 
 
/s/    PETER M. ALONSO        
 
Peter M. Alonso






--------------------------------------------------------------------------------





EXHIBIT A
CONFIDENTIALITY AGREEMENT AND RESTRICTIVE COVENANT
THIS AGREEMENT ("Agreement") dated as of January 1, 2013 at 12:01 a.m., is
entered into by and between Kforce Inc., a Florida corporation (the "Employer")
and Peter Alonso (the "Executive").
BACKGROUND
The Employer desires to employ or continue employing the Executive and the
Executive wishes to accept or continue employment upon the terms and conditions
set forth in the parties' Employment Agreement (the "Employment Agreement") and
this Agreement. The Executive recognizes and agrees that because of Executive's
employment with the Employer he/she has been and will be afforded an opportunity
to learn confidential and proprietary information and to know of and/or become
known to various customers, potential customers and employees of the Employer
and to learn the Employer's business practices. The Executive recognizes that
this is a valuable right, is of great personal benefit to Executive in
Executive's career and therefore provides sufficient basis for the restrictive
covenants contained in this Agreement. Also, as set forth in the Employment
Agreement, the Employer agrees to pay the Executive significant severance pay
under certain circumstances in consideration for the Executive's agreement not
to compete with the Employer. Accordingly, in consideration of the mutual
covenants and agreements set forth below, the parties agree as follows'
TERMS
1.Acknowledgement of Legitimate Business Interest of the Employer. The Executive
acknowledges that as a result of Executive's employment with the Employer he/she
has accepted and received trade secrets, valuable confidential business and
professional information, substantial relationships with specific prospective or
existing clients, contractors, or customers, and goodwill associated with the
ongoing business of the Employer, all of which are of particular significance to
the Employer and constitute legitimate business interests that the Employer has
an interest in protecting. Therefore, the Executive agrees as follows:
(a)Confidential Information. Except for proper business purposes on Employer's
behalf, at all times for the period of time commencing as of the date of this
Agreement and ending on the second anniversary of the date of termination of the
Executive's employment under the Employment Agreement (the "Restriction Period")
the Executive agrees not to disclose or use any confidential information,
including without limitation, information regarding research, strategy,
developments, product designs or specifications, processes, "know-how," prices,
suppliers, customers, contractors, candidates, clients, costs or any other
knowledge or information with respect to confidential information or trade
secrets of the Employer. The Executive acknowledges and agrees that all notes,
lists, data, records, business forms, studies, marketing materials, training
materials, reports, sketches, plans, unpublished memoranda and other documents
(whether electronic or hardcopy) concerning any information relating to the
Employer's business, held or created by the Executive, whether confidential or
not, are the property of the Employer and will not be used or retained by
Executive except on behalf of employer in the course of Executive's employment,
and will not be retained by Executive upon termination of Executive's
employment.
(b)Non-Solicitation. At all times during the Restriction Period, the Executive
shall not, directly or indirectly, solicit, induce, influence, combine or
conspire with, or attempt to induce, any executive, employee, vendor, client,
contractor, or supplier of the Employer to terminate their employment, or other
relationship with, or compete against the Employer or any present or future
affiliates of the Employer in the Employer's industry (the "Business"). In
particular, and without in any way limiting the forgoing, the Executive agrees
that during the Restriction Period, whether the termination shall be voluntary
or involuntary, with or without cause, or for any other reason whatsoever, the
Executive shall not, directly or indirectly: (a) attempt to hire any other
executive or employee of the Employer, including persons on assignment with
clients, or otherwise encourage or attempt to encourage any other executive or
employee of the Employer to leave employment or terminate an assignment with the
Employer; or (b) in any manner or at any time, solicit or encourage any person,
firm, corporation, or any business entity who are customers, clients,
contractors, or prospective clients or contractors of the Employer to cease or
refrain from doing business with the Employer. Executive further agrees, during
the Restriction Period, to refrain from directly or indirectly soliciting
business from any client of Employer with whom Executive had contact during the
term of Executive's employment with Employer. In the event the Executive
breaches any term contained in this Section, the Executive immediately waives
any right or entitlement to the severance payments described in the Employment
Agreement (which includes both the Severance Payment referenced in Section
9(c)(ii) of the Employment Agreement as well as any other severance payable
pursuant to Section 10(d)(iii) of the Employment Agreement) and will pay to the
Employer an amount equal to any portion of the severance payments paid to the
Executive prior to the Executive's breach, in addition to any damages the
Employer may be able to recover.





--------------------------------------------------------------------------------





(c)Exception. Notwithstanding anything to the contrary contained in this
Agreement, in the event: (i) the Executive resigns for "Good Reason" (as such
term is defined in Section 9(a) of the Employment Agreement) or is terminated
without "Cause" (as such term is defined in Section 8 of the Employment
Agreement), and (ii) the Executive delivers a written statement to the Company
specifically releasing the Company from paying any Severance Payment as
contemplated by Section 9(c)(ii) of the Employment Agreement (in a form
reasonably acceptable to the Company), then the provisions of Section l(b) of
this Agreement shall have no force or effect.
2.Severability and Specific Performance.
(a)If, in any judicial proceedings, a court shall refuse to enforce any of the
covenants included in Paragraph l(a) and (b), above, then such unenforceable
covenant shall be amended to relate to such lesser period or geographical area
as shall be enforceable. In the event the Employer should bring any legal action
or other proceeding against the Executive for enforcement of this Agreement, the
calculation of the Restriction Period, if any, shall not include the period of
time commencing with the filing of legal action or other proceeding to enforce
this Agreement through the date of final judgment or final resolution including
all appeals, if any, of such legal action or other proceeding unless the
Employer is receiving the practical benefits of Paragraph 1(a) and/or (b), as
applicable, during such time.
(b)The Executive hereby acknowledges that the restrictions on Executive's
activity as set forth in Paragraphs 1(a) and (b) hereof are required for the
Employer's reasonable protection and are a material inducement for the Employer
to retain or continue to retain the services of Executive. The Executive hereby
agrees that in the event of the violation by Executive of any such provisions of
this Agreement, the Employer will suffer irreparable harm and will be entitled
to equitable relief, including an order requiring specific performance of the
terms hereof, in addition to any damages that may be recoverable.
3.Miscellaneous Provisions.
(a)Notice: All notices, requests, demands, claims, and other communications
under this Agreement will be in writing. Any notice, request, demand, claim, or
other communication under this Agreement shall be deemed duly given if delivered
personally, telecopied (if confirmed), or sent by registered or certified mail
(return receipt requested) addressed to the intended recipient as set forth
below (or at such other address for a party as shall be specified by like
notice)-
If to Executive-
40 W Spanish Main Street
 
Tampa, Florida 33609
 
Attn: Peter M. Alonso
 
 
If to the Employer
Kforce Inc.
 
1001 East Palm Avenue
 
Tampa, Florida 33605
 
Attn: Joseph J. Liberatore, President

(b)Entire Agreement, Amendments. Except for the Employment Agreement and other
agreements and writings expressly provided for therein, this Agreement contains
the entire agreement and understanding of the parties to this Agreement relating
to the subject matter of this Agreement, and supersedes any prior and
contemporaneous understandings, agreements, or representations of every nature
between the parties. This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties to this Agreement.
(c)Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.
(d)Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of Florida, without regard to the conflict-of-laws provisions
thereof.
(e)Invalidity. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it or them enforceable.





--------------------------------------------------------------------------------





(f)Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of such shall together constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
KFORCE INC.
 
 
 
By:
/s/    DAVID M. KELLY        
 
David M. Kelly
 
Senior Vice President and Chief Financial Officer
 
 
 
/s/    PETER M. ALONSO        
 
Peter M. Alonso




